Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claims 1,20, how is “kind and concentration” (line 7 from last) based on “configuration of at least one” (lines 5-6 from last).  Does “one” material have its own configuration?  Para 145 refers to  “configuration of the gas marking material” (Para 145), and relates such material to 330,330b, and 330c (Para 147), but there is no explanation as to what “marking” is, or how a “predetermined configuration” (Para 147) is employed to detect kind and concentration.  What is “gas marking”?  The specification suggests that the adsorption material may be “utilized as the gas marking material” (Para 146), but used how is problematic.  What material is marked, and what does “marking” mean?  There is no hint in the application or any cited reference that suggests where one of ordinary skill is to turn.  How is one of ordinary skill to relate Paragraphs 145-147 to detecting kind and concentration?  The paragraphs lack any way to relate such.  The cited are does not provide for such.  
 As to claim 13, what is “gas marking”?  The specification suggests that the adsorption material may be “utilized as the gas marking material” (Para 146), but used how is problematic.  What material is marked, and what does “marking” mean?  There is no hint in the application or any cited reference that suggests where one of ordinary skill is to turn. 
As to claim 13, how is “kind and concentration” (line 3 from last) based on “configuration of a gas marking material” (lines 2-3 from last).  Para 145 refers to  “configuration of the gas marking material” (Para 145), and relates such material to 330,330b, and 330c (Para 147), but there is no explanation as to what “marking” is, or how a “predetermined configuration” (Para 147) is employed to detect kind and concentration.  What is “gas marking”?  The specification suggests that the adsorption material may be “utilized as the gas marking material” (Para 146), but used how is problematic.  What material is marked, and what does “marking” mean?  There is no hint in the application or any cited reference that suggests where one of ordinary skill is to turn.  How is one of ordinary skill to relate Paragraphs 145-147 to detecting kind and concentration?  The paragraphs lack any way to relate such.  The cited are does not provide for such.  

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim separately calls for heater, gas detecting device, adsorption member; but the specification (Para 58, Figure 5) suggests that the gas detecting device 300 includes the heater and member.  In effect, the same subject matter is claimed twice.
	As to claims 1,20, “configuration” (line 5 from last) of “one” (line 5 from last) is confusing.  How can “one” be a configuration?  
	As to claim 13, what does “marking” (line 2 from last) mean?  How does that term define  the material?
	As to claim 13, “configuration” (line 3 from last) of “one” (line 3 from last) is confusing.  How can “one” be a configuration?  

	As to claim 16, this claim suggests that “kind” (line 2) is a function of “concentration” (line 3), and that “state” (line 2) is a function of “kind” (line 3).  It appears that “determining the kind and the state” (italics added) is not consistent with the remainder of the claim.
	As to claim 18, this claim is circular.  It calls for “determining the kind and the state” “according to the determined kind and the determined state”.  What limitation is attempted to be conveyed here?

Claims 4-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4  is removing the separateness of the individually claimed “a gas detecting device” (claim 1) and “a adsorption member” (claim 1) elements by combining them.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim(s) 13,17,18,19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al EP 3173772.
As to claims 13,17,19, Park et al teach (Figures 19,24) sampling gas from a container containing food, and employing a gas sensor (that changes color) to determine the type and state of the food within the container.  The sensor undergoes a color change in response to the gas.  The color is determined by an image detector 140 at intervals of a predetermined time as the gas is sampled by way of a hole 615 in the container.  After food is placed (stored) in the refrigerator, either it takes time for the scent to flow through the hole 615, or in the alternative, an interval(s) of time will pass11111.
As to claim 18, cooling part 950 is adjusted according to the state of food decided by controller 930.  (Figures 37,40)

    PNG
    media_image1.png
    160
    904
    media_image1.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2855